 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    JUSTIN L. TRIPP,                                     Case No. 2:17-cv-1964-JCM-BNW
 7                           Plaintiff,
                                                           REFERRAL TO PRO BONO
 8          v.                                             PROGRAM
 9    CLARK COUNTY, et al.,
10                           Defendants.
11

12          This case is referred to the Pro Bono Program (“Program”) adopted in General Order

13   2017-07 for the purpose of screening for financial eligibility (if necessary) and identifying

14   counsel willing to be appointed as pro bono counsel for plaintiff Justin L. Tripp. The scope of

15   appointment will be for all purposes through the conclusion of trial. By referring this case to the

16   Program, the Court is not expressing an opinion as to the merits of the case. Accordingly,

17          IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for

18   appointment of counsel for the purposes identified herein.

19          IT IS FURTHER ORDERED that the Clerk of Court must forward this order to the Pro

20   Bono Liaison.

21          DATED: December 2, 2019

22

23                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
